Exhibit 10.2

EXECUTION VERSION

INCREMENTAL TERM B-2 LOAN JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of February 20, 2014 (this “Agreement”), by and
among the Incremental Term Lender party hereto (the “Incremental Term B-2
Lender”), PAR PHARMACEUTICAL COMPANIES, INC. (the “Parent Borrower”), PAR
PHARMACEUTICAL, INC. (the “Co-Borrower” and, together with the Parent Borrower,
the “Borrowers”), the other Loan Parties party hereto, BANK OF AMERICA, N.A.
(“BANA”), as Administrative Agent (in such capacity, the “Administrative
Agent”), BANA and Goldman Sachs Bank USA (“Goldman” and, together with BANA, the
“Lead Arrangers”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
September 28, 2012 (as amended by Amendment No. 1 dated as of February 6, 2013,
Amendment No. 2 dated as of February 20, 2013, Amendment No. 3 dated as of
February 28, 2013 and Amendment No. 4 dated as of February 20, 2014, the “Credit
Agreement”), among Sky Growth Intermediate Holdings II Corporation, Inc., a
Delaware corporation (“Holdings”), the Parent Borrower, the Co-Borrower, each
lender from time to time party thereto and Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish a Term Loan Increase with new and/or existing Term
Lenders;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Incremental Term B-2 Lender shall become a Lender pursuant to one or more
joinder agreements;

WHEREAS, the Parent Borrower has requested, on behalf of itself and the
Co-Borrower, that the initial Incremental Term B-2 Lender party hereto extend
credit to the Borrowers in the form of Incremental Term B-2 Loans in an
aggregate principal amount of $395,000,000; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1 New Term B-2 Commitments and New Term B-2 Loans.

(a) Subject to the terms and conditions set forth herein, the Incremental Term
B-2 Lender party hereto as of the date hereof agrees, to make Incremental Term
B-2 Loans on the Incremental Term B-2 Loan Effective Date (as defined below) in
an aggregate principal amount equal to the Incremental Term B-2 Commitment. The
Parent Borrower may, in its sole discretion, reduce the aggregate amount of the
Term B-2 Commitments, in full or in part.

(b) The Parent Borrower (on behalf of itself and, with respect to Incremental
Term B-2 Funding Fees (as defined below), on behalf of the Borrowers) agrees to
pay (i) to the Incremental Term B-2 Lender party to this Agreement on the
Incremental Term B-2 Loan Effective Date, as fee compensation for the funding of
such Lender’s Incremental Term B-2 Loan, a funding fee (the “Incremental Term
B-2 Funding Fee”) in an amount equal to 0.25% of the stated principal amount of
such Lender’s Incremental Term B-2 Loans funded on the Incremental Term B-2
Effective Date.



--------------------------------------------------------------------------------

Section 2 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Incremental Term B-2 Lead Arrangers” shall mean Bank of America, N.A. and
Goldman Sachs Bank USA.

“Incremental Term B-2 Commitments” shall mean the Term B-2 Commitments being
issued under this Agreement. The initial aggregate principal amount of the
Incremental Term B-2 Commitment is $395,000,000.

“Incremental Term B-2 Loan Effective Date” shall mean the date on which the
conditions to effectiveness set forth in Section 4 of this Agreement have been
fulfilled.

“Incremental Term B-2 Loans” shall mean the Term B-2 Loans being made under this
Agreement.

“JHP Group” means JHP Group Holdings, Inc., a Delaware corporation.

“JHP Acquisition” shall mean the transaction pursuant to the JHP Acquisition
Agreement whereby Parent Borrower will directly or indirectly own 100% of JHP
Group and its Subsidiaries.

“JHP Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated
January 17, 2014 (including the disclosure schedules thereto) by and between JHP
Group, Juniper Mergeco, Inc., WP JHP Representative LLC and the Parent Borrower.

“JHP Material Adverse Effect” means any change, effect, event, occurrence, state
of facts or development that, individually or in the aggregate, has had or would
reasonably be expected to have a materially adverse effect on (i) the business,
assets, operations, properties or condition (financial or otherwise) of the
Group Companies (as defined in the JHP Acquisition Agreement), taken as a whole,
or (ii) the ability of the Group Companies (as defined in the JHP Acquisition
Agreement) to consummate the transactions contemplated by the JHP Acquisition
Agreement; provided, however, that none of the following shall be deemed in
themselves, either alone or in combination, to constitute, and none of the
following shall be taken into account in determining whether there has been or
will be, a JHP Material Adverse Effect: any adverse change, effect, event,
occurrence, state of facts or development attributable to (i) operating,
business, regulatory or other conditions in the industry in which the Group
Companies (as defined in the JHP Acquisition Agreement) operate; (ii) general
economic conditions, including changes in the credit, debt or financial, capital
markets (including changes in interest or exchange rates), in each case, in the
United States or anywhere else in the world; (iii) any stoppage or shutdown of
any U.S. government activity (including any default by the U.S. government or
delays in payments by government agencies or delays or failures to act by any
Governmental Entity); (iv) the announcement or pendency of the transactions
contemplated by the JHP Acquisition Agreement or compliance with the terms of,
or taking any action permitted by, this Agreement, including the impact thereof
on relationships, contractual or otherwise, with, or actual or potential loss or
impairment of, clients, customers, suppliers, distributors, partners, financing
sources, directors, officers or other employees and/or consultants and/or on
revenue, profitability and cash flows; (v) changes in GAAP or other accounting
requirements or principles or any changes in applicable Laws (as defined in the
JHP Acquisition Agreement) or the interpretation thereof; (vi) changes in
applicable Laws (as defined in the JHP Acquisition Agreement); (vii) the failure
of

 

-2-



--------------------------------------------------------------------------------

any Group Company (as defined in the JHP Acquisition Agreement) to meet or
achieve the results set forth in any projection or forecast (provided, that
clause (vii) shall not prevent a determination that any change or effect
underlying such failure to meet projections or forecasts has resulted in a JHP
Material Adverse Effect (to the extent such change or effect is not otherwise
excluded from this definition of JHP Material Adverse Effect)); (viii) global,
national or regional political, financial, economic or business conditions,
including hostilities, acts of war, sabotage or terrorism or military actions or
any escalation, worsening or diminution of any such hostilities, acts of war,
sabotage or terrorism or military actions existing or underway; and
(ix) hurricanes, earthquakes, floods or other natural disasters; provided,
however, that any change, effect, event, occurrence, state of facts or
development set forth in sub-clauses (i), (viii) or (ix) may be taken into
account in determining whether there has been or is a JHP Material Adverse
Effect to the extent that such change, effect, event, occurrence, state of facts
or development has a disproportionate adverse effect on the Group Companies (as
defined in the JHP Acquisition Agreement) as compared to other participants in
which the Group Companies (as defined in the JHP Acquisition Agreement) operate.

“JHP Refinancing” shall mean all indebtedness of JHP Group and its Subsidiaries
under JHP Group’s Amended and Restated Credit Agreement, dated as of
December 23, 2013, with JHP Acquisition, LLC, JHP Pharmaceuticals, LLC, General
Electric Capital Corporation, as administrative agent, and the lenders party
thereto, shall have been terminated and released or provision therefor
reasonably acceptable to the Incremental Term B-2 Lead Arrangers made.

“JHP Transaction” shall mean, collectively, the JHP Acquisition, the borrowing
of the Incremental Term B-2 Loans, the JHP Refinancing and the transactions
related thereto.

“New Subsidiary Guarantors” shall mean, collectively, JHP Group and each of its
Restricted Subsidiaries that is required by Section 6.11 of the Credit Agreement
to become a Guarantor.

Section 3 Terms and Conditions. Pursuant to Section 2.14 of the Credit
Agreement, the Incremental Term B-2 Loans shall have the following terms:

(a) Applicable Rate. The Applicable Rate, Base Rate and Eurocurrency Rate with
respect to the Incremental Term B-2 Loans shall be the Applicable Rate, Base
Rate, and Eurocurrency Rate, respectively for Term B-2 Loans.

(b) Mandatory Prepayments. The Incremental Term B-2 Loans shall be subject to
mandatory prepayments on the same basis as Term B-2 Loans as set forth in
Section 2.05(b) of the Credit Agreement.

(c) Optional Prepayments. The Incremental Term B-2 Loans may be optionally
prepaid on the same basis as Term B-2 Loans as set forth in Section 2.05(a) of
the Credit Agreement; provided that the Credit Agreement is hereby amended by
replacing the reference to the “Amendment No. 4 Effective Date” in
Section 2.05(a)(vi) of the Credit Agreement with the Incremental Term B-2 Loan
Effective Date (as defined in the Incremental Term B-2 Loan Joinder Agreement,
dated as of February 20, 2014, by and among the Incremental Term Lender party
thereto, the Borrowers, the other Loan Parties party thereto, the Administrative
Agent, Bank of America, N.A. and Goldman Sachs Bank USA).

 

-3-



--------------------------------------------------------------------------------

(d) Amortization and Maturity Date. The Maturity Date for the Incremental Term
B-2 Loans shall be the Maturity Date for the Term B-2 Loans. The Borrowers
shall, jointly and severally, repay the Incremental Term B-2 Loans in accordance
with Section 2.07(a) of the Credit Agreement; provided, further, that the Credit
Agreement is hereby amended by replacing the reference to “Amendment No. 4
Effective Date” with “Incremental Term B-2 Loan Effective Date (as defined in
the Incremental Term B-2 Loan Joinder Agreement, dated as of February 20, 2014,
by and among the Incremental Term Lender party thereto, the Borrowers, the other
Loan Parties party thereto, the Administrative Agent, Bank of America, N.A. and
Goldman Sachs Bank USA)”.

(e) Credit Agreement Governs. Except as set forth in this Amendment, the
Incremental Term B-2 Loans shall have identical terms as the Term B-2 Loans and
shall otherwise be subject to the provisions, including any provisions
restricting the rights, or regarding the obligations, of the Loan Parties or any
provisions regarding the rights of the Term Lenders, of the Credit Agreement and
the other Loan Documents and, from and after the date that the Incremental Term
B-2 Commitments are terminated and permanently reduced to $0 (including as a
result of borrowing the full amount of the Incremental Term B-2 Commitments),
each reference to a “Term B-2 Loan” or “Term B-2 Loans” in the Credit Agreement,
as in effect on the Incremental Term B-2 Loan Effective Date, shall be deemed to
include the Incremental Term B-2 Loans, each reference to a “Term B-2 Lender” in
the Credit Agreement, as in effect on the Incremental Term B-2 Loan Effective
Date, shall be deemed to include the Incremental Term B-2 Lender and related
terms will have correlative meanings mutatis mutandis (in each case, unless the
context otherwise requires).

Section 4 Conditions to Effectiveness. This Agreement and the obligations of the
Incremental Term B-2 Lender to make Incremental Term B-2 Loans shall become
effective on the Incremental Term B-2 Loan Effective Date, being the date when:

(a) This Agreement shall have been executed and delivered by Holdings, the
Borrowers, the other Loan Parties, the Incremental Term B-2 Lender party hereto
and the Administrative Agent.

(b) The Administrative Agent shall have received a Note executed and delivered
by the relevant Borrowers in favor of the Incremental Term B-2 Lender to the
extent requested at least two (2) Business Days prior to the Incremental Term
B-2 Loan Effective Date, if any.

(c) The Administrative Agent shall have received the following, each of which
shall be originals or .pdf copies or other fascimiles (followed promptly by
originals) unless otherwise specified, and each executed by a Responsible
Officer of the signing Loan Party:

(i) opinions from (A) Ropes & Gray LLP, special counsel for the Loan Parties,
and (B) Porzio, Bromberg & Newman, P.C., New Jersey counsel to the Loan Parties,
in each case, dated the Incremental Term B-2 Loan Effective Date and addressed
to the Administrative Agent and each Lender, in each case in form and substance
customary for senior secured credit facilities in transactions of this kind;

(ii) duly executed counterparts of a guaranty supplement to the Guaranty by the
New Subsidiary Guarantors;

(iii) a Security Agreement Supplement, duly executed by each of Parent Borrower
and the New Subsidiary Guarantors, together with, if applicable:

 

-4-



--------------------------------------------------------------------------------

(A) certificates representing the Pledged Equity (as defined in the Security
Agreement) referred to therein and of each New Subsidiary Guarantor, accompanied
by undated stock powers executed in blank or, if applicable, other appropriate
instruments of transfer and instruments evidencing the Pledged Debt (as defined
in the Security Agreement) referred to therein, if any, indorsed in blank;

(B) (i) copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties and (ii) all proper financing statements, duly prepared for filing under
the Uniform Commercial Code necessary in order to perfect and protect the Liens
created under the Security Agreement (in the circumstances and to the extent
required under the Security Agreement), covering the Collateral described in the
Security Agreement Supplement;

(C) the Intellectual Property Security Agreements (as defined in the Security
Agreement), duly executed by the New Subsidiary Guarantors which own registered
intellectual property, together with evidence that all action that is necessary
in order to perfect and protect the Liens on intellectual property created under
the Intellectual Property Security Agreements (as defined in the Security
Agreement) (in the circumstances and to the extent required under the Security
Agreement) has been taken; and

(D) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect and that the Administrative Agent
has been named as loss payee and/or additional insured, as applicable, under
each insurance policy with respect to such insurance as to which the
Administrative Agent is required to be so named pursuant to Section 6.07 of the
Credit Agreement;

provided, however, that, each of the requirements set forth in clause (c)(iii)
above (except (i) to the extent that a Lien on such Collateral may be perfected
by the filing of financing statements under the Uniform Commercial Code and
(ii) the delivery of stock certificates of JHP Group and its wholly owned
Material Domestic Subsidiaries which are not Excluded Subsidiaries) shall not
constitute conditions precedent to any Credit Extension on the Incremental Term
B-2 Loan Effective Date after the Parent Borrower’s use of commercially
reasonable efforts to satisfy such requirement on or prior to the Incremental
Term B-2 Loan Effective Date without undue burden or expense if the Parent
Borrower agrees to deliver, or cause to be delivered, such documents and
instruments, or take or cause to be taken such other actions as may be required
to perfect such security interests in accordance with Section 6.11 of the Credit
Agreement;

(iv) (A) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State of the state of its organization,
and a certificate as to the good standing (where relevant) of each Loan Party as
of a recent date, from such Secretary of State or similar Governmental Authority
and (B) a certificate of Responsible Officers of each Loan Party dated the
Incremental Term B-2 Loan Effective Date and certifying (w) that attached
thereto is a true and

 

-5-



--------------------------------------------------------------------------------

complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Incremental Term B-2 Loan
Effective Date, (x) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Parent Borrower, the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (y) that
the certificate or articles of incorporation or organization of such Loan Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (A) above, and (z) as
to the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Loan Party and countersigned by another officer as to
the incumbency and specimen signature of the Responsible Officer executing the
certificate pursuant to clause (B) above;

(v) a certificate signed by a Responsible Officer of the Parent Borrower
certifying as to the satisfaction of the conditions set forth in paragraphs (d),
(e) (solely as to the Specified Representations (as defined below)) and (f) of
this Section 4;

(vi) a solvency certificate from the Chief Financial Officer of the Parent
Borrower, in the form of Exhibit A hereto (or, at the option of the Parent
Borrower, a third-party opinion as to the solvency of the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis);

(vii) to the extent reasonably requested by the Administrative Agent in writing
not less than ten (10) days prior to the date hereof, the Administrative Agent
shall have received, not later than five (5) calendar days prior to the
Incremental Term B-2 Loan Effective Date, all documentation and other
information with respect to the Parent Borrower required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act; and

(viii) a Committed Loan Notice (without any representation therein as to the
satisfaction of conditions in Section 4.02 of the Credit Agreement) relating to
the funding of the Incremental Term B-2 Loans on the Incremental Term B-2 Loan
Effective Date.

(d) The JHP Refinancing shall have occurred substantially concurrently with the
borrowing of the Incremental Term B-2 Loans.

(e) Those representations and warranties made by the Parent Borrower and the
Guarantors in Sections 5.01(a) (with respect to organizational existence only of
the Loan Parties), 5.01(b)(ii) (as to the execution, delivery and performance of
the Loan Documents to be executed by it contemplated by this Section 4), 5.02
(provided that clause (i) therein shall be limited to a contravention arising
out of the execution, delivery and performance of the Loan Documents, incurrence
of Indebtedness thereunder and the granting of Liens on the Collateral), 5.04,
5.13, 5.16 (provided that, for purposes hereof, the reference to the “Closing
Date” shall be to the “Incremental Term B-2 Loan Effective Date” and the
reference to the “Transaction” shall be to the “JHP Transaction”), 5.18 and 5.19
of the Credit Agreement (subject to the proviso at the end of clause (c)(iii)
above) (collectively, the “Specified Representations”) and such of the
representations and warranties made by JHP Group in the JHP Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Parent Borrower (or its applicable affiliate) has the right to,
pursuant to the JHP Acquisition Agreement, terminate its obligations under the
JHP Acquisition Agreement or decline to consummate the JHP Acquisition as a
result of a breach of such representations and warranties (collectively, the
“Specified Acquisition Agreement Representations”) shall be true in all material
respects; provided that

 

-6-



--------------------------------------------------------------------------------

any Specified Acquisition Agreement Representations shall be required to be true
and correct in all material respects only to the extent that the Parent Borrower
or its applicable affiliate has the right to, pursuant to the JHP Acquisition
Agreement, terminate its obligations under the JHP Acquisition Agreement or
decline to consummate the JHP Acquisition as a result of a breach of such
Specified Acquisition Agreement Representation.

(f) No Event of Defaults under Sections 8.01(a) or (f) of the Credit Agreement
shall exist after giving effect to the funding of the Incremental Term B-2 Loans
on the Incremental Term B-2 Loan Effective Date.

(g) (a) Except as disclosed in the Disclosure Schedules (as defined in the JHP
Acquisition Agreement), since December 31, 2012 until January 17, 2014, there
has not been an event, occurrence, effect or circumstance that would,
individually or in the aggregate, reasonably be expected to have a JHP Material
Adverse Effect and (b) since January 17, 2014, there has not been any effect,
development, fact, circumstance, change, event or occurrence that, individually
or in the aggregate, has had or would reasonably be expected to have a JHP
Material Adverse Effect.

(h) The Incremental Term B-2 Lead Arrangers shall have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Parent Borrower (i) for the fiscal years ended
December 31, 2011 and December 31, 2012 (provided that the Incremental Term B-2
Lead Arrangers acknowledge that they have received such audited financial
statements) and (ii) for each subsequent fiscal year ended at least 90 days
prior to the Incremental Term B-2 Loan Effective Date, (b) unaudited
consolidated balance sheets and related statements of income and cash flows
(i) of the Parent Borrower for each subsequent fiscal quarter (other than the
fourth fiscal quarter of the Parent Borrower’s fiscal year) ended at least 45
days prior to the Incremental Term B-2 Loan Effective Date (and the
corresponding period of the prior fiscal year) and (ii) of JHP Group for the
nine-month period ended September 30, 2013 (provided that the Incremental Term
B-2 Lead Arrangers acknowledge that they have received such unaudited financial
statements), (c) JHP Group’s audited consolidated balance sheet as of
December 31, 2012 and the audited balance sheet and statements of operations,
stockholders’ equity and cash flows of JHP Pharmaceuticals, LLC for the fiscal
years ended December 31, 2012 and December 31, 2011 (provided that the
Incremental Term B-2 Lead Arrangers acknowledge that they have received such
audited financial statements) and (d) audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of JHP Group
for each subsequent fiscal year ended at least 90 days prior to the Incremental
Term B-2 Loan Effective Date, each prepared in accordance with GAAP.

(i) The Incremental Term B-2 Lead Arrangers shall have received an unaudited pro
forma consolidated balance sheet and related unaudited pro forma consolidated
statement of income, in each case in form customary for inclusion in
confidential information memorandum for senior secured term loan financings, of
the Parent Borrower and its subsidiaries as of and for the twelve-month period
ending on the last day of the most recently completed four-fiscal quarter period
ended at least 45 days (or 90 days in case such four-fiscal quarter period is
the end of the Parent Borrower’s fiscal year) prior to the Incremental Term B-2
Loan Effective Date, prepared after giving effect to the JHP Acquisition as if
the JHP Acquisition had been consummated as of such date (in the case of such
pro forma balance sheet) or at the beginning of such period (in the case of the
pro forma statement of income), which, in each case, need not be prepared in
compliance with Regulation S-X of the Securities Act or include adjustments for
purchase accounting (provided that the Incremental Term B-2 Lead Arrangers
acknowledge that they have received such pro forma financial statements).

 

-7-



--------------------------------------------------------------------------------

(j) The JHP Acquisition shall have been consummated, or shall be consummated
substantially concurrently with the funding of the Incremental Term B-2 Loans.
The JHP Acquisition Agreement shall not have been amended or waived in any
material respect in a manner materially adverse to the Lenders (in their
capacities as such) without the consent of the Incremental Term B-2 Lead
Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned).

(k) Payment of all reasonable fees and expenses due to the Incremental Term B-2
Lead Arrangers (as agreed to in writing between such Persons and the Parent
Borrower) (including, without limitation, fees and reasonable out-of-pocket
expenses of Cahill Gordon & Reindel LLP, counsel to the Administrative Agent and
the Incremental Term B-2 Lead Arrangers) to the extent invoiced at least two
Business Days prior to the Incremental Term B-2 Loan Effective Date and fees
payable to Lenders pursuant to Section 1 hereof, in each case required to be
paid on the Incremental Term B-2 Loan Effective Date from the proceeds of the
Credit Extensions made on the Incremental Term B-2 Loan Effective Date.

Other than the conditions set forth in this Section 4, there are no other
conditions (express or implied) to the Incremental Amendment Effective Date. For
purposes of determining compliance with the conditions specified in this
Section 4, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Incremental Term B-2 Loan Effective Date
specifying its objection thereto.

Section 5 Post-Effectiveness Covenant.

Not later than 60 days after the Incremental Term B-2 Loan Effective Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion), the Parent Borrower shall provide to the Administrative Agent an
endorsement to the liability insurance policy of JHP Group and its subsidiaries
naming the Administrative Agent as additional insured.

Section 6 Agreement.

The Incremental Term B-2 Lender and Administrative Agent agree that the Parent
Borrower may deliver a Committed Loan Notice for Eurocurrency Rate Loans not
later than 1:00 p.m. on the Business Day prior to the date of the proposed
Credit Extension (in lieu of three (3) Business Days).

Section 7 Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 8 Governing Law and Waiver of Right to Trial by Jury.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.16 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

-8-



--------------------------------------------------------------------------------

Section 9 Headings.

The headings of this Agreement are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 10 Reaffirmation.

Each Loan Party hereby expressly acknowledges the terms of this Agreement and
reaffirms, as of the date hereof, (i) the covenants and agreements contained in
each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Agreement and the transactions contemplated hereby and (ii) its guarantee of the
Obligations (including, without limitation, in respect of the Incremental Term
B-2 Loans) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limitation, in respect
of the Term B-2 Loans) pursuant to the Collateral Documents.

Section 11 Effect of Agreement; References to the Credit Agreement;
Miscellaneous.

Except as expressly set forth herein, this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Incremental
Term B-2 Loan Effective Date be deemed to refer to the Credit Agreement as
amended hereby, and, as used in the Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Incremental Term B-2 Loan Effective Date, the Credit
Agreement as amended hereby.

Section 12 Lender Signatures.

Each Lender that executes a signature page to this Agreement shall be deemed to
have approved this Agreement. Each Lender signatory to this Agreement agrees
that such Lender shall not be entitled to receive a copy of any other Lender’s
signature page to this Agreement, but agrees that a copy of such signature page
may be delivered to the Borrowers and the Administrative Agent.

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

SKY GROWTH INTERMEDIATE HOLDINGS II CORPORATION, as Holdings By:   /s/ Michael
A. Tropiano   Name: Michael A. Tropiano  

Title: Executive Vice President and Chief

    Financial Officer

PAR PHARMACEUTICAL COMPANIES, INC., as the Parent Borrower By:   /s/ Michael A.
Tropiano   Name: Michael A. Tropiano  

Title: Executive Vice President and Chief

    Financial Officer

PAR PHARMACEUTICAL, INC., as the Co-Borrower By:   /s/ Michael A. Tropiano  
Name: Michael A. Tropiano  

Title: Executive Vice President and Chief

    Financial Officer

ANCHEN INCORPORATED ANCHEN PHARMACEUTICALS, INC. PAR, INC.

KALI LABORATORIES, INC.

each as a Subsidiary Guarantor

By:   /s/ Michael A. Tropiano   Name: Michael A. Tropiano  

Title: Executive Vice President and Chief

    Financial Officer

[Incremental Term B-2 Joinder Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
By:   /s/ Joseph L. Corah   Name: Joseph L. Corah   Title: Director BANK OF
AMERICA, N.A., as Incremental Term B-2 Lender By:   /s/ Joseph L. Corah   Name:
Joseph L. Corah   Title: Director

 

[Incremental Term B-2 Joinder Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lead Arranger By:   /s/ Joseph L. Corah   Name:
Joseph L. Corah   Title: Director

 

[Incremental Term B-2 Joinder Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lead Arranger By:   /s/ Charles D. Johnston   Name:
Charles D. Johnston   Title: Authorized Signatory

 

[Incremental Term B-2 Joinder Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

SOLVENCY CERTIFICATE

OF

[BORROWER]

AND ITS SUBSIDIARIES

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [specify other officer
with equivalent duties] of the Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the JHP
Transactions (as defined in the Incremental Term B-2 Loan Joinder Agreement,
dated as of February 20, 2014, by and among the Incremental Term Lender party
thereto, the Borrowers, the other Loan Parties party thereto, the Administrative
Agent, Bank of America, N.A. and Goldman Sachs Bank USA), including the making
of the Loans under the Credit Agreement and the incurrence of any other
Indebtedness on the date hereof, and after giving effect to the application of
the proceeds of such Loans and other Indebtedness:

a. The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

b. The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

c. The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

d. The Borrower and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
subsidiaries after consummation of the JHP Transactions (as defined above).

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

[                         ] By:     Name:   Title:  

 

A-2